Citation Nr: 1704562	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Whether hypertension is a complication of the Veteran's service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  Jurisdiction was subsequently transferred to the Reno RO.

A hearing was held on May 15, 2012, in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In June 2014, the Board remanded the case for further development.

The Board has bifurcated the increased rating claim for diabetes mellitus because further development is needed to address whether hypertension is a complication of the Veteran's service-connected diabetes mellitus, but the claim for increase for diabetes mellitus is ripe for decision.  The Veteran's circumstances permit bifurcation as the outcome of the hypertension issue will not impact the claim for increase.  Specifically, complications of diabetes mellitus do not impact the rating for diabetes mellitus where, as discussed below, the evidence does not indicate that diabetes mellitus requires regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016) (providing that complications of diabetes mellitus are only relevant to 60 and 100 percent ratings for diabetes mellitus, which require regulation of activities).

Finally, the Board notes that additional evidence have been uploaded to the Veteran's Virtual VA electronic file since the issuance of the last December 2014 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a January 2017 letter.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

The issue of whether hypertension is a complication of the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's diabetes mellitus required the use of insulin and a restricted diet; regulation of activities has not been shown.

2.  There is no evidence of penile deformity or loss of any part of the penis.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A standard letter dated in September 2009 satisfied the duty to notify requirement.

The Veteran's service treatment and personnel records have been obtained.  Pursuant to the Board's remand, VA and private treatment records were obtained.  VA diabetes examinations were conducted in July 2006, October 2009, and July 2014; and a VA examination to address complications of the Veteran's diabetes mellitus was conducted in December 2014.  These examinations, when considered along with the VA and private treatment records, are sufficient for rating purposes.  The examination reports and treatment records contain sufficient evidence by which to evaluate the Veteran's diabetes mellitus in the context of the rating criteria.  While the Veteran contends that his diabetes mellitus requires regulation of activities, there is no medical evidence of record demonstrating such; thus, there is no basis for another examination and VA's duty to assist has been met for this claim.

II.  Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus, type II, with erectile dysfunction has been rated 20 percent from August 2002 under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016), the code for evaluation of diabetes mellitus.  He is also in receipt of special monthly compensation for loss of use of a creative organ due to his erectile dysfunction; and separate compensable ratings for the following diabetes complications:  coronary artery disease (Diagnostic Code 7017) and peripheral neuropathy (Diagnostic Code 8099-8521).

Under Diagnostic Code 7913, a 20 percent rating is assigned if diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned if diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned if this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if this condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

The Veteran's erectile dysfunction is evaluated as noncompensable under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b (2016).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31 (2016).  Under Diagnostic Code 7521, a 20 percent rating is warranted for removal of the glans of the penis.  Under Diagnostic Code 7520, a 30 percent disability rating if there is removal of half or more of the penis.

Historically, VA examination reports in July 2006, October 2009, and July 2014 show that the Veteran's diabetes mellitus required daily insulin and restricted diet, but not regulation of activities.  The July 2006 examiner, noted that the Veteran's nonservice-connected reactive airway disease restricted his activities to the extent that he can only walk 100 yards.

Additionally, VA and private treatment records show that the Veteran has been advised to exercise throughout the pendency of the appeal.  See, e.g., Private treatment record (April 25, 2011); VA treatment record (January 7, 2016).  During the May 2012 Board hearing, the Veteran testified that while his treatment providers encourage him to exercise, he elects to regulate his activities so as not to aggravate his diabetes mellitus.  See Hearing transcript, 10 (May 2012).

An evaluation in excess of 20 percent is not warranted because the medical evidence of record affirmatively states that the service-connected diabetes mellitus has not required regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (medical evidence is required to support the "regulation of activities" criterion).  As noted above, as recently as January 2016 exercise was being recommended, while the July 2006, October 2009, and July 2014 VA examiners specifically noted that regulation of activities was not warranted.  Without a showing of "regulation of activities," a rating in excess of 20 percent is not warranted because the criteria are conjunctive in nature.  See Camacho, 21 Vet. App. at 366.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements.  In this regard, the Veteran is competent to report what he sees and feels.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in this case, the medical evidence of record clearly shows that a physician has never indicated that regulation of the Veteran's activities is required on account of his diabetes mellitus.  For these reasons, a rating in excess of 20 percent for diabetes mellitus is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The Veteran has exclusively been diagnosed with diabetes mellitus, and the medical evidence of record is silent for any other diseases or disabilities affecting the endocrine system.  38 C.F.R. § 4.119, Diagnostic Codes 7900-7912, 7914-7919.  The Board notes that the Veteran has several recognized complications of diabetes, including bilateral lower extremity peripheral neuropathy, erectile dysfunction, and cardiovascular complications involving the kidneys and heart.

As to bilateral lower extremity peripheral neuropathy and cardiovascular complications involving the kidneys and heart, the Veteran has already been separately granted service connection for these complications, and therefore those complications are fully contemplated by their separate assigned ratings.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

As to erectile dysfunction, since there is no evidence of deformity of the penis, the Veteran does not meet the criteria for a compensable rating under Diagnostic Codes 7520, 7521 or 7522.  Although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  Absent any evidence of loss of penile deformity, the record does not support a separate compensable rating for erectile dysfunction.

Additionally, in July 2014, the Veteran asserted that one of his toes was amputated as a result of his diabetes mellitus.  The evidence shows that the Veteran underwent left great toe bunionectomy and treatment of a diabetic ulcer on March 24, 2014.  See Letter from Dr. Laine (March 28, 2014).  In December 2014, a VA examiner opined that the bunionectomy was not related to the Veteran's service-connected diabetes mellitus and that he has no current residuals related to a diabetic ulcer.  The Veteran declined diabetic foot examination in October 2015.  See VA treatment record (October 8, 2015).

Under these circumstances, the Board finds that the Veteran's diabetes mellitus does not result in complications of the skin or foot.  First, the medical evidence of record affirmatively states that the Veteran did not undergo toe amputation, but rather bunionectomy, and that such is not related to his diabetes mellitus.  See VA examination (July 2014).  Second, the Veteran's VA and private treatment records are absent any mention of diabetic ulcer, but for an isolated instance in March 2014.  Additionally, subsequent VA examination of the Veteran's diabetes mellitus complications concluded that he does not have any current skin or foot disorders, to include diabetic ulcers or residuals of the same.  In the absence of a current disability, a separate compensable rating for diabetic complication of the foot or skin is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds, however, that the rating criteria contemplate the symptomatology demonstrated by Veteran's diabetes mellitus, type II, with erectile dysfunction.  As detailed above, the medical management of the diabetes and erectile dysfunction is reflected by the criteria found in Diagnostic Code 7913 (use of insulin, restricted diet and regulation of activities) and 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (on account of loss of use of a creative organ).  Nothing in the evidence of record reflects that the Veteran's diabetes mellitus or erectile dysfunction presents such an exceptional or unusual disability as to render impractical the application of the regular schedular standards.  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.

For these reasons, a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is not warranted.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  During the present appeal period, the Veteran contended that his diabetes mellitus, type II, with erectile dysfunction affected his employment; however, the RO subsequently denied a claim for TDIU in April 2015, and the Veteran did not appeal that decision to the Board.  Since the April 2015 rating decision, the Veteran has not made any statements that his diabetes mellitus, type II, affects his employment.  Accordingly, the Board concludes that a TDIU claim is not currently before the Board as part and parcel of the appeal for an increased rating claim for diabetes mellitus, type II.  Rice, 22 Vet. App. 447.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is denied.


REMAND

Reason for remand:  Procure a VA medical opinion regarding whether the Veteran's hypertension is a complication of his service-connected diabetes mellitus.

In July 2014, the Veteran underwent VA examination to determine the current severity of his diabetes mellitus and any associated complications.  When asked whether "the Veteran's DM at least as likely as not (at least a 50% probability) permanently aggravated (meaning that any worsening of the condition is not due to natural progress) any of the following conditions?" the examiner responded by listing hypertension.  Absent any further explanation, the Board finds that it is unclear whether the Veteran's hypertension is a complication of his service-connected diabetes mellitus.  Accordingly, a VA medical opinion is needed to address this matter.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is a complication of his service-connected diabetes mellitus.

The examiner's report must include a complete rationale for all opinions expressed.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


